Hill, J.
1. It is well settled that one who signs a written contract without reading it can not avoid liability thereon because he was ignorant of its contents, when -his signing was not induced by any false representation amounting to fraud on the part of the person with whom he was dealing. Barnes v. Slaton Drug Co., 21 Ga. App. 580 (94 S. E. 896); Tinsley v. Gullatt Gin Co., 21 Ga. App. 512 (2) (94 S. E. 892). The fact that a party who signs a contract did not read it because he did not have his spectacles with him furnishes no excuse for his failure to read it or to have some one read it to him. Hanes v. Farmers & Merchants Bank, 20 Ga. App. 129 (92 S. E. 896).
2. There was no evidence tending to show that the defendant was prevented from reading the contract by any emergency, or by artifice or fraud perpetrated by the opposite party or by any one else, such as would reasonably prevent him from reading it.
3. The contract signed by the defendant, on which he was sued, was a plain, unambiguous contract in writing, and there is no evidence that the defendant was induced to make the contract by any representation amounting to fraud, and no reason appears why he should not have complied with the terms of his contract. The verdict directed by the trial judge was the only one that could have been legally rendered under the evidence, and the plea contained no merit.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.